NO. 07-10-00451-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

AUGUST
3, 2011
 

 
CLARENCE CERF, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 251ST DISTRICT COURT OF
POTTER COUNTY;
 
NO. 55,527-C; HONORABLE PATRICK PIRTLE, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
ORDER
OF ABATEMENT AND REMAND
Appellant,
Clarence Cerf, filed a notice of appeal from his conviction for assault on a
public servant, and sentence of 55 years’ incarceration and $5,000 fine.  The appellate court clerk received and filed
the trial court clerk=s record on March 17, 2011.  The official court reporter filed the
reporter’s record with the Clerk of this Court on May 19.  Consequently, appellant’s brief was due to be
filed on or before June 20.  Appellant
filed a request for extension of time to file the brief on June 22.  This motion was granted and the deadline for
the brief was extended to July 11.  On
July 18, this Court sent appellant notice that his brief was past due.  In that letter, this Court informed appellant
that, if he failed to file his brief by July 28, the appeal will be abated and
the cause remanded to the trial court without further notice.  To date, appellant has not filed his brief
nor responded to our July 18 correspondence.
Accordingly,
we now abate this appeal and remand the cause to the trial court.  See Tex.
R. App. P. 38.8(b)(2).  Upon
remand, the judge of the trial court is directed to immediately cause notice to
be given of and to conduct a hearing to determine: (1) whether appellant
desires to prosecute this appeal; (2) if appellant desires to prosecute this
appeal, whether appellant is indigent and whether appellant desires that
counsel be appointed to represent him on the appeal; and (3) what orders, if
any, should be entered to assure the filing of appropriate notices and
documentation to dismiss appellant=s appeal if appellant does not desire to prosecute this
appeal or, if appellant desires to prosecute this appeal, to assure that the
appeal will be diligently pursued.  If
the trial court appoints counsel for appellant or if appellant retains counsel,
the court should cause the Clerk of this Court to be furnished the name,
address, and State Bar of Texas identification number of the newly-appointed or
newly-retained attorney.  
The
trial court is directed to: (1) conduct any necessary hearings; (2) make and
file appropriate findings of fact, conclusions of law, and recommendations and
cause them to be included in a supplemental clerk=s record; (3) cause the hearing proceedings to be transcribed
and included in a supplemental reporter=s record; (4) have a record of the proceedings made to the
extent any of the proceedings are not included in the supplemental clerk=s record or the supplemental reporter=s record; and (5) cause the records
of the proceedings to be sent to this Court. 
See Tex. R. App. P. 38.8(b)(3).  In the absence of a request for extension of
time from the trial court, the supplemental clerk=s record, supplemental reporter=s record, and any additional proceeding records, including
any orders, findings, conclusions, and recommendations, are to be sent so as to
be received by the Clerk of this Court not later than August 31, 2011.            
 
Per
Curiam
Do not publish.